Title: From Benjamin Franklin to David Hall, 26 February 1766
From: 
To: 


Dear Mr. Hall
London, Feb. 26. 1766.
I wrote to you on the 22d Instant, via Maryland. I now congratulate you again on the Prospect of having the Stamp Act repeal’d. The Grand Committee reported on Monday. Mr. Conway mov’d that Leave should be given to bring in a Bill for repealing the American Stamp Act. The Motion being seconded and agreed to, one of the late Ministry mov’d, that a Clause should be inserted in the Bill, to prevent the Repeal taking Place till every Colony Assembly had eras’d out of its Minute Book the Resolves that militated against the Right of Parliament: The Debate lasted till one a Clock next Morning, when it was carried again the last Motion 240 to 133. I write in great haste; but am as ever, Yours affectionately
B Franklin
I received yours of Oct. 14 and Nov. 5.
 
Addressed: To / Mr David Hall / Printer / Philadelphia / Mr P Campbell.
Endorsed: Franklin Feby 26. 1766.
